DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 21 are objected to as it does not set forth a proper Markush group.   The claim should recite:  wherein the alkaline earth metal is selected from the group consisting of Mg, Ca, and Ba (MPEP § 2117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-20 and 22-26 are rejected under 35 U.S.C. 103 as obvious over Forrest (WO2012/056211) in view of Ratnasamy (US2008/0032887). 
Forrest teaches an egg-shell catalyst body (page 2 lines 9-14) comprising Ni being deposited onto a shaped support which comprises metal aluminate such as magnesium aluminate or calcium aluminate via impregnation method (page 1 lines 35-37, page 2 lines 16-19, page 3 lines 8-9, 18-20, page 4 lines 30-34, page 5 lines 3-8), then drying and calcining the catalytic metal impregnated carrier under temperature of 250-850 °C (page 5 lines 10-15).  Forrest specifically teaches the impregnation method including immersing the calcined catalyst support in a nickel acetate solution or by so-called incipient wetness impregnation (page 5 lines 3-8).  Forrest teaches eggshell catalyst representing that the catalytically active metal or metals are concentrated at the surface and therefore form a thin layer having a thickness most preferably ≤300 µm (page 2 lines 9-14), with such catalytically active metal or metals being absent beneath this layer (page 2 lines 9-13).  Forrest further teaches the catalyst support body can have pore volume of  0.1 to 0.3 cm3/g ( i.e. 100-300ml/kg)  and surface area of 0.5 to 40 m2/g (page 4 lines 21-23).  
Regarding claim 19, Forrest does not expressly teach impregnate the carrier with at least one alkaline earth metal, decomposing the first metal precursor at temperature from 300-700 °C to form an alkaline earth metal oxide or alkaline earth metal hydroxide layer on the carrier to obtain a modified carrier.  
Forrest also teaches the support comprises calcined mixture of alumina, calcium aluminate and optionally lime (page 3 lines 8-9).  Forrest further teaches calcium aluminate can add lime (CaO) for forming desired shape for the support (page 3 lines 5-6, 8-9, 18-20) and catalyst support can be alkalized by impregnation with a solution of an alkali (such as potassium hydroxide) before being impregnated with catalytically active metal solution (page 4 lines 25-28, 30-34). Forrest also discloses up to about 5% wt of alkali oxide on the calcined support may be used (page 4 lines 27-28).  Forrest further teaches the shaped catalyst support can be calcined at temperature between 400 and 1400 ºC in air for desired strength, porosity and surface area (page 4 lines 10-19) 
Ratnasamy expressly teaches impregnating a calcium aluminate carrier with strontium (an alkaline earth metal) nitrate or acetate solution, then calcined the strontium impregnated carrier to form a modified carrier ([0018]).   
It would have been obvious for one of ordinary skill in the art to adopt such strontium impregnation and calcining (i.e. decomposition) as shown by Ratnasamy to incorporate strontium (an alkaline earth metal) into the carrier of Forrest because by doing so can help provide a stabilized catalyst with improved activity for multiple reforming/rest cycle as suggested by Ratnasamy (para. [0033]). 
As for the claimed decomposing the first metal precursor at temperature of from 300 -700 ºC to form at least one alkaline earth metal oxide or alkaline earth metal hydroxide, Forrest teaches carrier need be heated under sufficient high temperature, i.e. 400-1400 °C in air for obtaining a carrier with desired mechanical strength, porosity and surface area, wherein such temperature overlaps with that of instantly claimed 300-700 ºC, thus renders a prima facie case of obviousness (see MPEP § 2144 . 05 I).  It would have been obvious for one of ordinary skill in the art to adopt a same calcining temperature of 300-700 ºC as that of instantly claimed via routine experimentation (see MPEP § 2144. 05 II) thus help obtaining a desired strontium modified catalyst carrier having desired mechanical strength, porosity and surface area.  Since  Ratnasamy discloses impregnating such carrier with strontium, then calcining to form a catalyst having improved activity  wherein the Forrest disclosed support heating/calcining   temperature is substantially the same as that of instantly claimed,  hence, same or substantially the same heating the  impregnated alkaline earth metal element  forming a  same or substantially the same alkaline earth metal oxide or alkaline earth metal hydroxide layer  on the carrier , i.e. a modified carrier as that of instantly claimed would  expected. 
Regarding claim 20, Forrest teaches the catalyst support comprises a metal aluminate such as magnesium aluminate (i.e. a magnesium alumina spinel), calcium aluminate (page 2 lines 15-19). 
Regarding claim 22, Forrest already teaches metal solution for impregnation being nickel acetate (page 4 line 35-page 5 line 1, page 5 lines 12-13, example 1). 
Regarding claim 23, Forrest further teaches after nickel being impregnated, it will be dried and calcined wherein calcining temperature of 250-850 ºC is used to convert impregnated nickel acetate to nickel oxide (page 5 lines 10-14).  
Regarding claim 24, since Forrest teaches catalyst metal being presented within a layer on the surface of the shaped support, it would have been obvious for one of ordinary skill in the art to expect an outer layer section containing almost all the catalytic metal (almost 100% of the catalytic metal Ni) having thickness ≤300 µm  for  help achieve improved catalyst activity with reduced catalytically active metal loading as suggested by Forrest (see page 5 lines 26-28).    
Regarding claim 25, Forrest already teaches using incipient wetness impregnation to impregnate nickel. 
Regarding claim 26, Forrest already teaches catalytic metal nickel being concentrated on the outer layer of the modified carrier and Ratnasamy already teaches a catalyst carrier first being modified with alkaline earth metal oxide or hydroxide, then impregnated with nickel. Therefore, applied references already suggest a catalyst body comprises a core section and the outer shell, wherein the core comprises carrier material impregnated with the alkali earth metal oxide or alkali earth metal hydroxide, while the outer shell comprises the carrier material impregnated with the alkali earth metal oxide or alkali earth metal hydroxide and the catalytic metal Me. 
Claims 1-2, 4-6, 8-13 and 15-18, 21 are rejected under 35 U.S.C. 103 as obvious over Forrest (WO2012/056211) in view of Ratnasamy (US2008/0032887) and Fukunaga et al (JP2004230312A) (For applicant’s convenience, Machine translation has been used for citations)
Forrest has been described as above. 
Regarding claim 1, Forrest does not expressly teach impregnate the carrier with at least one alkaline earth metal taken from the group of Mg, Ca and Ba, decomposing the first metal precursor at temperature from 300-900 °C to form an alkaline earth metal oxide or alkaline earth metal hydroxide layer on the carrier to obtain a modified carrier.
Ratnasamy expressly teaches impregnating a calcium aluminate carrier with strontium (an alkaline earth metal) nitrate or acetate solution, then calcined the strontium impregnated carrier to form a modified carrier ([0018]).   
It would have been obvious for one of ordinary skill in the art to adopt such strontium impregnation and calcining (i.e. decomposition) as shown by Ratnasamy to incorporate strontium (an alkaline earth metal) into the carrier of Forrest because by doing so can help provide a stabilized catalyst with improved activity for multiple reforming/rest cycle as suggested by Ratnasamy (para. [0033]). 
As for the claimed decomposing the first metal precursor to form at least one alkaline earth metal oxide or alkaline earth metal hydroxide,  Forrest teaches carrier need  be heated  under sufficient high temperature, i.e. 400-1400 °C in air for obtaining a carrier with desired mechanical strength, porosity and surface area, while Ratnasamy discloses impregnating such carrier with strontium, then calcining to form a catalyst having improved activity  wherein the Forrest disclosed support heating/calcining   temperature is substantially the same as that of instantly claimed,  hence, same or substantially the same heating the  impregnated alkaline earth metal element  forming a  same or substantially the same alkaline earth metal oxide or alkaline earth metal hydroxide layer  on the carrier , i.e. a modified carrier as that of instantly claimed would  expected. 
Fukunaga et al teaches alkaline earth metal selected from barium, calcium, magnesium and strontium can be used to impregnate an alumina containing support (e.g. alumina and magnesia containing support) (para. [0008], [0009], [0017], [0023]) to form a desired catalyst for hydrocarbon reforming (para. [0032]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known functional alkaline earth metal equivalent of barium, magnesium and calcium to replace the strontium of Forrest in view of Ratnasamy because substituting such known alkaline earth equivalents known for the same purpose, i.e. promoting a hydrocarbon reforming catalyst activity is prima facie of obviousness (see MPEP §2144. 06). 
Regarding claim 2, Forrest teaches the catalyst support comprises a metal aluminate such as magnesium aluminate (i.e. a magnesium alumina spinel), calcium aluminate (page 2 lines 15-19). 
Regarding claim 4, Forrest further teaches impregnation of catalytic metal can be repeated (page 5 lines 29-33). 
Regarding claim 5, Ratnasamy already teaches the first metal precursor solution being strontium nitrate. 
Regarding claim 6, such limitation has been met as discussed above.  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same decomposition temperature at 350-550 ºC via routine optimization (see MPEP §2144.05 II) to obtain a modified carrier having desired mechanical strength, porosity and surface area as suggested by Forrest (page 4 lines 10-19). 
Regarding claim 8, Forrest already teaches the catalyst carrier can be impregnated with up to 5% alkali oxide for minimizing lay down of carbon on the catalyst during steam reforming (page 4 lines 25-28).  Ratnasamy further teaches strontium being added 0.1-35% by concentration into the carrier ([0018]). 
It would have been obvious for one of ordinary skill in the art to adopt such amount of (0.1-35% by concentration) as shown by Ratnasamy to impregnate alkaline earth metal onto catalyst support to modify the catalyst support of Forrest for help obtaining a catalyst having improved activity as suggested by Ratnasamy ([0033]). Furthermore, MPEP points out that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05 II).  
Regarding claim 9-11, Forrest already teaches metal solution for impregnation being nickel acetate (page 4 line 35-page 5 line 1, page 5 lines 12-13, example 1). 
 Regarding claim 12-13, Forrest further teaches after nickel being impregnated, it will be dried and calcined wherein calcining temperature of 250-850 ºC is used to convert impregnated nickel acetate to nickel oxide (page 5 lines 10-14).  
Regarding claim 15, such limitation has been met as discussed above. 
Regarding claim 16, since Forrest teaches catalyst metal being presented within a layer on the surface of the shaped support, it would have been obvious for one of ordinary skill in the art to expect an outer layer section containing almost all the catalytic metal (almost 100% of the catalytic metal Ni) having thickness ≤300 µm  for  help achieve improved catalyst activity with reduced catalytically active metal loading as suggested by Forrest (see page 5 lines 26-28).    
Regarding claim 17, Forrest already teaches using incipient wetness impregnation to impregnate nickel. 
Regarding claim 18, Forrest already teaches catalytic metal nickel being concentrated on the outer layer of the modified carrier and Ratnasamy already teaches a catalyst carrier first being modified with alkaline earth metal oxide or hydroxide, then impregnated with nickel. Therefore, applied references already suggest a catalyst body comprises a core section and the outer shell, wherein the core comprises carrier material impregnated with the alkali earth metal oxide or alkali earth metal hydroxide, while the outer shell comprises the carrier material impregnated with the alkali earth metal oxide or alkali earth metal hydroxide and the catalytic metal Me. 
Regarding claim 21,  such limitations have been met as discussed above. 
Claim 20 is rejected under 35 U.S.C. 103 as obvious over Forrest (WO2012/056211) in view of Ratnasamy (US2008/0032887) as applied above, and further in view of Chen (CN101279271). 
In arguendo about Forrest not expressly discloses magnesium aluminate being spinel, Chen already teaches the carrier can be one or more selected from the group consisting of MgAl2O4 (i.e.  magnesium aluminate spinel), CaAl2O4, SrAl2O4 or BaAl2O4 (page 2 2nd last para.).  Chen also specifically teaches carrier can be magnesium aluminate spinel (example 2 and 6-7).
It would have been obvious for one of ordinary skill in the art to adopt such well-known magnesium aluminate spinel as shown by Chen to practice the magnesium aluminate carrier of Forrest because by doing so can help provide a desired catalyst with improved catalytic activity and good anti-sintering and anti-carbon deposit performance as suggested by Chen (machine translation page 3 4th par., page 5 5th para.).    Furthermore, adopting such known magnesium aluminate spinel as carrier material for help forming a desired catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 
Claim 2 is rejected under 35 U.S.C. 103 as obvious over Forrest (WO2012/056211) in view of Ratnasamy (US2008/0032887) and Fukunaga et al (JP2004230312A) as applied above, and further in view of Chen (CN101279271). 
In arguendo about Forrest not expressly discloses magnesium aluminate being spinel, Chen has been described as above.
It would have been obvious for one of ordinary skill in the art to adopt such well-known magnesium aluminate spinel as shown by Chen to practice the magnesium aluminate carrier of Forrest because by doing so can help provide a desired catalyst with improved catalytic activity and good anti-sintering and anti-carbon deposit performance as suggested by Chen (machine translation page 3 4th par., page 5 5th para.).    Furthermore, adopting such known magnesium aluminate spinel as carrier material for help forming a desired catalyst is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR). 

Response to Arguments
Applicant’s arguments filed on 10/03/2022 have been fully considered but are moot in view of current rejections.  In response to applicant’s arguments about Ratnasamy disclosing calcining strontium impregnated carrier under temperature 900-1700 ºC, which is outside the claimed 300-700 ºC range, first of all, Ratnasamy does not limit calcining can only be performed under such temperature.   Secondly, it is well-known in the art that catalyst support body after impregnation of alkali metal and incorporating CaO material, it can be calcined under 400-1400 ºC as shown by Forrest, it would have been obvious for one of ordinary skill in the art to adopt such overlapping calcining temperature as shown by Forrest to help obtaining a desired modified catalyst carrier having desired mechanical strength, porosity and surface area.  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt a same calcining temperature of 300-700 ºC as that of instantly claimed via routine experimentation (see MPEP § 2144. 05 II) thus help obtaining a desired strontium modified catalyst carrier having desired mechanical strength, porosity and surface area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732